Citation Nr: 1815306	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-08 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1971 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2009 correspondence, the Veteran withdrew his request for a Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has asserted that his bilateral hearing loss has worsened since his last VA examination in December 2012, more than five years ago.  See February 2018 Informal Hearing Presentation.  He reported having had a cerebrovascular accident (stroke), which may have affected his hearing.  He described how he had a decreased ability to understand speech and was unable to hear in any situation other than one-on-one.  See March 2013 VA Form 9.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2017).  As the evidence suggests that the Veteran's bilateral hearing loss may have worsened since his last VA examination, a remand is required to determine the current severity of his service-connected disability.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for his bilateral hearing loss that are not currently of record.

2.  After the above is completed, to the extent possible, schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss by an appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

The examiner should provide current findings regarding all symptoms associated with the service-connected bilateral hearing loss and should opine as to its severity.

The examiner should comment on the extent of any functional impairment caused by the Veteran's service-connected bilateral hearing loss, to include in an occupational setting and in performing ordinary, daily activities.  

All findings should be fully documented in the examination report.

3.  After ensuring compliance with the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




